EXHIBIT 10.1

March 26, 2004

Dr. Phillip Frost
IVAX Corporation
4400 Biscayne Blvd.
Miami, Florida 33137


  RE: Renewal/Extension of Loan to Continucare Corporation
(“Borrower”)


Dear Dr. Frost:

        Reference is made to the Unconditional Guaranty (as the same has been
reaffirmed, amended or modified from time to time, the “Guaranty”), dated as of
March 9, 2000, executed by you in favor of Merrill Lynch Business Financial
Services Inc. (“Lender”), pursuant to which you guaranteed the repayment
obligations of Borrower in connection with the WCMA Loan and Security Agreement,
dated as of March 9, 2000, between Borrower and Lender (as same has been
amended, extended or modified from time to time, the “Loan Agreement”). Borrower
and Lender have negotiated an extension of the Loan Agreement as set forth in
the attached letter.

        Please reaffirm, by executing this letter and returning it to the
undersigned, that following the extension of the Loan Agreement as agreed by
Borrower and Lender, your Guaranty will remain in full force and effect. By
executing this letter, you will also acknowledge your agreement to further
extend the term of your Guaranty for an additional period of one-year beyond the
proposed extended maturity date of the Loan Agreement if Borrower and Lender
shall agree on such a further extension. In consideration of your written
reaffirmation of the Guaranty, the Borrower shall issue to you 300,000 shares of
the Corporation’s common stock, $.0001 par value per share.


Sincerely,

CONTINUCARE CORPORATION


By: /s/ Richard C. Pfenniger, Jr.
——————————————
Richard C. Pfenniger, Jr.
Chairman and Chief Executive Officer


CONFIRMATION:

The undersigned agrees to the foregoing:


/s/ Dr. Phillip Frost
——————————————
Dr. Phillip Frost

--------------------------------------------------------------------------------